

Exhibit 10.5



January 16, 2007


Mr. Richard R. Grigg




Dear Dick,


Based on our discussions we have mutually agreed to extend the expiration date
of your July 20, 2004 agreement (“Agreement”) from August 20, 2007, to March 31,
2008. Each party shall maintain the ability to terminate the Agreement for any
reason upon written notice given sixty days in advance.


In consideration of the foregoing, the sufficiency of which is hereby
acknowledged by the parties, paragraph two under subsection (e) of your
Agreement shall be amended to read as follows, with all other terms remaining as
written:


Your eligibility to participate in the health care and group life insurance
coverages under the Flexible Benefits Plan will begin January 1, 2007. Moreover,
at the conclusion of your employment with the Company, you will be granted the
maximum credit (currently 85 points) for purposes of determining the company
contribution toward the cost of retiree health care coverage under the Flexible
Benefits Plan or any successor plan, so long as retiree health care is provided
under the Flexible Benefits Plan and a company contribution is provided to other
senior executive officers of FirstEnergy.


In the event of your death as an active employee, health care coverage for your
surviving spouse will be obtained and provided at substantially the same
coverage level and participant contribution level as available to active
employees through March 31, 2008. Thereafter, health care coverage would be
provided to your surviving spouse on the same terms and conditions as provided
to other surviving spouses under the terms of the Flexible Benefits Plan.


In addition, subsection (i) of your Agreement shall be amended to read as
follows, with all other terms remaining as written:


You will be entitled to the financial planning benefits available to other
senior executive officers during your employment with the Company, and will be
entitled to continue to receive the financial planning benefits for one (1) year
following the date of your retirement.


If the above is agreeable to you, please sign where indicated and return a copy
to me for our records. You should retain a copy for yourself. If you have any
questions, please do not hesitate to call.
 
 

   Sincerely,            Anthony J. Alexander
 
So Agreed: ________________________________
   
Date:______________________________________
 



 


 




 